Citation Nr: 1533106	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-39 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for heart disease, to include high cholesterol, to include as secondary to the service-connected diabetes mellitus, or as due to in-service herbicide exposure.  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A claim for service connection for heart disease was received in October 2008.  This issue was previously remanded by the Board in September 2012, to schedule a Board hearing (which was subsequently held in November 2012), and January 2013, to obtain treatment (medical) records and a VA examination and opinion.

Pursuant to the Board remand instructions, additional VA treatment records were obtained and associated with the claims file.  In March 2013, the Veteran was afforded a VA examination to assist in determining the nature and etiology of the claimed heart disorder.  As discussed below, the Board finds that the March 2013 VA examination report was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.      

In November 2012, the Veteran testified at a video conference hearing before another Veterans Law Judge who has since retired.  In June 2015, a letter was sent to the Veteran explaining the right to have another hearing and gave the Veteran thirty days from the date of the letter to elect another hearing.  The Veteran responded in a July 2015 letter and elected to proceed without another hearing.  



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.  

2.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current disability of heart disease.  

3.  High cholesterol is a laboratory test result, and is not a "disability" for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for heart disease, to include as due to in-service herbicide exposure or secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  High cholesterol is not a disability for which compensation is warranted.          38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify the Veteran regarding the claim for heart disease was satisfied in October 2008 and January 2009 letters, which addressed all three notice elements, including service connection on a direct and secondary basis, and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, and the Veteran was notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.       38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, a copy of the November 2012 Board hearing transcript, and lay statements.

The record indicates that the Veteran is receiving Social Security Administration (SSA) benefits, which have not been obtained; however, the Board finds that these records do not relate to the disability on appeal, so do not have a reasonable possibility of substantiating the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  At a November 2010 VA examination for posttraumatic stress disorder (PTSD), the Veteran reported receiving SSA disability benefits beginning in April 2008 because of peripheral neuropathy.  Furthermore, at the March 2013 VA examination, the Veteran reported collecting SSA disability benefits because of peripheral neuropathy until the age of 65, when he was converted to regular SSA retirement benefits.  The Veteran has not asserted that he is receiving SSA disability benefits because of a heart disorder.  The Board finds that the SSA records are not relevant because the Veteran has stated they pertain to his peripheral neuropathy and not a heart disorder; therefore, the duty to assist does not require VA to obtain those records.   See Golz, 590 F.3d at 1320 ("not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim").  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination in March 2013, and the report has been associated with the claims file.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions regarding a current diagnosis with supporting rationale.

The Veteran testified at a November 2012 Board hearing before another Veterans Law Judge and a transcript is of record in the Veteran's "Virtual VA" file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the November 2012 hearing, the Veterans Law Judge fully explained the issue on appeal as service connection for heart disease, to include as secondary to the service-connected diabetes.  See Board hearing transcript at 3.  The Veterans Law Judge additionally discussed whether the Veteran has a current diagnosis of heart disease, and where the Veteran was treated for any possible heart disorder.  Id. at 4.  

Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  Additionally, the Board remanded to help develop evidence in the case by requesting a VA examination to help determine whether the Veteran has a cardio disability.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Heart Disease, to include High Cholesterol

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Under 38 C.F.R. § 3.303(b) , service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Cardiovascular disease is a "chronic disease" listed under 38 C.F.R. § 3.309(a) ; therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection for cardiovascular disorders.

 In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection may be established presumptively for certain disabilities on the basis of in-service exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including ischemic heart disease.  38 C.F.R. § 3.309(e).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran generally contends that he suffers from heart disease that is secondary to his service-connected diabetes mellitus.  At the November 2012 Board hearing, the Veteran asserted he received a diagnosis of diabetes and coronary artery disease (CAD) in June 2007 at the VA Medical Center (VAMC) in Martinsville, Virginia.  The Veteran additionally cited information from the American Diabetes Association website that 60 percent of people with diabetes will develop abnormal lipids and high cholesterol, which are leading causes of heart disease.  Review of the Veteran's VA treatment records show current findings of hyperlipidemia (high cholesterol).  See December 2010 VA treatment records.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a current heart "disability" for VA compensation purposes.  A VA examination was conducted in March 2013 to help determine whether the Veteran currently has, or at any time proximate to or during the pendency of the appeal had, a heart disorder as a result of active service or service-connected diabetes.  At that time, the examiner was unable to diagnose the Veteran with a heart disorder.  The diagnostic tests provided to the Veteran were an EKG, chest x-ray, echocardiogram, and nuclear stress test.  See March 2013 VA examination report.  Each diagnostic test provided normal results.  Id.  The VA examiner stated she reviewed the Veteran's claims file, including medical and lay statements, and review of the medical evidence shows that the Veteran has not been treated for any heart disorder, including elevated blood pressure.  The VA examiner noted the Veteran is treated for hyperlipidemia, but opined that hyperlipidemia is not a diagnostic indicator of heart disease.  

The Board affords the March 2013 VA medical opinion significant probative value.  The VA examiner performed extensive diagnostic testing, an in-person examination, reviewed the Veteran's service treatment records, VA treatment records, and lay statements, and provided a rationale for determining there is no diagnosis of heart disease.  Additionally, there are no other treatment records or medical opinions, VA or private, that provide a diagnosis of heart disease.  

The Veteran asserts that he was diagnosed with heart disease in June 2007 at the Martinsville VAMC.  See November 2012 Board hearing transcript.  The June 2007 VA medical records note that the Veteran has a family history of coronary artery disease, but no diagnosis of coronary artery disease was made.  The Veteran was assessed for diabetic neuropathy, hematuria (blood in the urine), noninsulin-dependent diabetes mellitus, and weight loss.  The lab results showed glucose levels of 84, BUN (blood urea nitrogen) levels of 12, Creatine Serum of 1.0, and BUN/Creat Ratio of 12.  The lab results stated that all other CMP results were within normal limits.  "CMP" is an abbreviation for comprehensive metabolic profile, but also can mean cardiomyopathy.  See Medical Abbreviations: 32,000 Conveniences at the Expense of Communication and Safety, 85 (15th ed. 2011).  Because "CMP" was listed under "lab results" and not as a diagnosis, the Board finds that "CMP" refers to comprehensive metabolic profile; nonetheless, even if "CMP" referred to testing for cardiomyopathy, the test results were within normal limits and did not result in a diagnosis of heart disease.  

The Veteran has consistently contended throughout the course of this appeal that he suffers from heart disease.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

While, as a lay person, the Veteran is competent to relate some cardiac symptoms that may be associated with claimed heart disease, the Board finds that in this particular case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose the medical complex disability of heart disease.  Heart disease is a medically complex disease process because of its multiple possible etiologies, and requires specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis); Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Therefore, the Veteran's lay statements alone in this case are not sufficient to diagnose heart disease.  

The Veteran cites to medical articles from the American Diabetic Association that show a relationship between diabetes, high cholesterol, and heart disease.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

In the present case, the medical articles are of little probative value because no medical professional was able to diagnose heart disease in this particular Veteran.  While there may be some relationship between diabetes and high cholesterol, and high cholesterol and heart disease, because the Veteran does not have a diagnosis of heart disease, a general article citing relationships between disorders is of much less probative value than the specific tests and diagnostic assessments of record in this case that show the Veteran does not have current cardiovascular disability.  See Rucker, 10 Vet. App. at 74; see also Layno, 6 Vet. App. at 469.

Next, the Board finds the Veteran does have current findings of hyperlipidemia, which is not a disability for VA compensation purposes.  See March 2013 VA examination report.  The definition of hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  See Dorland's Illustrated Medical Dictionary 891 (32d ed. 2012).  The definition of hypercholesterolemia is "excessive cholesterol in the blood."  Id. at 887.  Using either definition, hyperlipidemia is not considered a disability for VA compensation purposes, as it is a laboratory result.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that findings of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities to be recognized by the rating schedule).  As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current heart disability and has not had a heart disability during the pendency of the appeal.  The finding of no current disability during the pendency of the appeal renders moot all theories of entitlement.  Because the Veteran does not have a current heart disability, service connection may not be granted under any theory, whether directly incurred in service (including directly related to herbicides), presumptively due to herbicide exposure, as a "chronic" disease based on chronic in-service or continuous post-service symptoms or manifestation to 10 percent within one year of service, or as secondary to the service-connected diabetes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for heart disease, to include high cholesterol, as secondary to diabetes mellitus and due to in-service herbicide exposure, is denied.   



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


